Citation Nr: 1110256	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a hypertension.     

2.  Entitlement to service connection for a stomach disorder.    

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from February 1971 to February 1973.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.               


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to service.  

2.  The Veteran's stomach disorder is not related to service.  

3.  The Veteran does not have a hearing loss disability under VA guidelines.  

4.  The evidence of record does not preponderate against the Veteran's assertion that his tinnitus relates to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A stomach disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  
 
3.  Hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.

VA provided the Veteran with VCAA notification in letters dated in March, April, and June 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And the Veteran was provided with complete VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claims for service connection for stomach and audiological disorders.  

The Board notes that VA did not provide the Veteran with a compensation medical examination for his service connection claim for hypertension.  

A VA medical examination and opinion is required only when a reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A.  VA's duty to provide a medical examination is triggered where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability may be associated with the Veteran's service; but (4) insufficient medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also Duenas v. Principi, 18 Vet. App. 512 (2004).

Here, no reasonable possibility exists that recent medical examination or opinion would assist the Veteran in substantiating his claim to service connection for hypertension.  The medical evidence of record retrieved by the RO demonstrates that the Veteran has hypertension.  Conducting medical examination to determine a diagnosis would serve no purpose here.  Moreover, the record indicates that this disorder did not manifest during service, during an applicable presumptive period following service, or for many years following service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  Conducting a medical examination for the purpose of rendering a nexus opinion would serve no purpose therefore.  Indeed, the evidentiary foundation for a medical nexus opinion is lacking for the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  As such, no reasonable possibility exists that medical examination and opinion would aid the Veteran in substantiating the service connection claim to hypertension.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits to the Claims for Service Connection

The Veteran claims service connection for hypertension, stomach, hearing loss, and tinnitus disorders.  The RO denied the Veteran's claims in the October 2008 rating decision on appeal.  For the reasons set forth below, the Board agrees in part with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as certain heart and digestive disorders, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board will address the Veteran's claims to service connection separately below.  

	Hypertension

The Veteran claims that he experienced high blood pressure during service which relates to current hypertension.  The record supports his claim to having current hypertension.  VA treatment records dated in March 2008 reflect a diagnosis of hypertension.    

The Board finds service connection unwarranted for this disorder, however, because the record indicates onset of hypertension many years after service.  The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of a heart disorder.  Indeed, the February 1973 separation report of medical examination noted the Veteran's heart as normal and indicated normal blood pressure of 110/76.  The earliest medical evidence of hypertension is found in the March 2008 treatment records, which is over 35 years after discharge from service and many years following the 1-year presumption noted in the code.  See 38 C.F.R. §§ 3.307, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  And there is no medical evidence of a nexus between the Veteran's current hypertension and service.  See Pond, supra.  As such, service connection for hypertension is not warranted here.

The Board notes that it has considered the Veteran's lay assertion that he manifested elevated blood pressure readings during service which relate to his current hypertension.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may form the basis for a service connection finding.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, laypersons such as the Veteran are generally not capable of opining on matters requiring medical knowledge such as etiology and diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As such, the Board finds the Veteran's assertions regarding the etiology of hypertension to be of limited probative value.  Indeed, the medical evidence of record, or lack thereof, preponderates against his lay assertions.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).





	Stomach Disorder 

The Veteran claims that he experienced a stomach disorder during service that relates to a current digestive disorder.  In his June 2008 claim, he stated that he "had diarrhea all the time ... and actually leaked in my pants."  

The record supports the Veteran's claim to having a current digestive disorder.  VA treatment records dated in June 2008 note diagnoses of ulcerative colitis, inflammatory bowel disease, and inflammation consistent with pancolitis suggestive of irritable bowel syndrome.  Moreover, an April 2009 VA compensation examination report of record notes a diagnosis of colitis.  See Pond, supra.   

The record also supports the Veteran's claim to have experienced a stomach disorder during service.  In service treatment records dated in October 1972, it is indicated that the Veteran then complained of stomach cramps.  

The Board finds service connection unwarranted for this disorder, however.  The evidence of record indicates that the Veteran's stomach cramps were transient and resolved prior to discharge from service.  The February 1973 separation report of medical examination noted the Veteran's digestive system as normal.  This report did not note the Veteran's complaints of having a stomach problem.  The earliest post-service medical evidence of a digestive disorder is found in the June 2008 VA treatment records, which is over 35 years after discharge from service and many years following the 1-year presumption noted in the code.  See 38 C.F.R. §§ 3.307, 3.309.  See also Maxson, supra.  And there is no medical evidence of a nexus between any of the Veteran's current digestive disorders and service.  See Pond, supra.  Rather, the April 2009 VA examiner opined that the in-service cramps were likely not related to the current disorders.  In support of his opinion, the examiner noted that the October 1972 service treatment record indicated that the Veteran's cramps were secondary to a flu syndrome that had resolved later that month.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  As such, service connection for a stomach disorder is not warranted here.

The Board again notes that it has considered the Veteran's lay assertions to service connection.  But his statements are of limited probative value on the matters at issue here - diagnosis of an in-service disorder and etiology of a current disorder.  See Layno and Espiritu, both supra.  The medical evidence of record, or lack thereof, preponderates against his lay assertions.  See Alemany, supra.  

	Hearing Loss

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385.  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In this matter, the Board finds that the record preponderates against the Veteran's claim to having a current hearing loss disability.  An October 2008 VA compensation examination report of record does not note an auditory threshold of 40 decibels or greater.  This report notes only two auditory thresholds higher than 26 decibels (30 decibels in the right ear at 3000 and 4000 Hertz).  And the report notes speech recognition scores of 98 percent in each ear.  38 C.F.R. § 3.385.

As the evidence of record does not demonstrate a current hearing loss disorder under 38 C.F.R. § 3.385, service connection is unwarranted for a hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . In the absence of proof of a present disability there can be no valid claim.").

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Tinnitus

By contrast, the Board finds that the evidence of record does not preponderate against the Veteran's claim to service connection for tinnitus.  See Alemany, supra.  

The record supports the Veteran's claim to having current tinnitus.  The October 2008 VA audiology report reflects a diagnosis of tinnitus as does an April 2009 VA addendum report.  

With regard to the issue of service connection, the Board finds the evidence in equipoise.  Certain evidence of record counters the Veteran's claim.  Service treatment records are negative for tinnitus.  The February 1973 separation report of medical examination is negative for tinnitus.  The earliest post-service medical evidence of tinnitus is found in the October 2008 VA report, which is over 35 years after discharge from service.  See Maxson, supra.  And there is no medical evidence of a nexus between the Veteran's current tinnitus and service.  See Pond, supra.  Rather, the October 2008 VA examiner opined that the Veteran's tinnitus was likely unrelated to his service.  In an April 2009 addendum opinion, the VA examiner supported that opinion further.  He noted that service treatment records indicated that the Veteran experienced otitis externa during service, but that that disorder had resolved prior to discharge.  Moreover, the examiner found this disorder unrelated to tinnitus, stating that otitis externa did not cause "inner ear nerve damage."  See Kightly, supra.  The examiner again stated that tinnitus was likely unrelated to service.  

Certain other evidence favors the Veteran's claim, however.  The Veteran claims that he experienced acoustic trauma during service working "around heavy artillery and sixty caliber machine guns."  His DD Form 214 supports this assertion as it indicates service in field artillery in the Marine Corps during a time of war.  The RO conceded that the Veteran experienced acoustic trauma in service in the May 2009 statement of the case.  In lay statements of record, moreover, the Veteran indicates that he experienced tinnitus during service, and has experienced a continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  According to the October 2008 VA report of record, the Veteran indicated "onset in the military" and that "tinnitus remained" after a bomb exploded next to him.  The Board finds these statements particularly probative here because the disorder of tinnitus is based primarily on subjective complaints.  Tinnitus is defined as, "[n]oises (ringing, whistling, hissing, roaring, booming, etc.) in the ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  The Veteran is competent to establish the presence of such an observable symptom.  See Layno, supra.  

Based on his statements, the Board cannot find that the evidence of record preponderates against the Veteran's claim to service connection for tinnitus.  The Board notes further that no evidence of record challenges the credibility of the Veteran, who has been consistent in his statements here.  See Smith v. Derwinski, 1 Vet. App. 235 (1991) (credibility is determined by the fact finder).  As such, a reasonable doubt has been created in the record.  This is an appropriate case therefore in which to grant the service connection claim for tinnitus by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra.









(CONTINUED ON NEXT PAGE)





ORDER

1.  Entitlement to service connection for hypertension is denied.    

2.  Entitlement to service connection for colitis is denied.    

3.  Entitlement to service connection for bilateral hearing loss is denied.   

4.  Entitlement to service connection for tinnitus is granted.      



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


